Opinion issued January 27, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00859-CV
                            ———————————
                       ROBERT LEE LYLES, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



               On Appeal from the 151st Judicial District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-63597


                          MEMORANDUM OPINION

      Appellant, Robert Lee Lyles, proceeding pro se, attempts to appeal from the

trial court’s October 4, 2013 final judgment finding certain assets subject to civil
forfeiture in favor of appellee.1 Appellant filed a motion for a stay of the payment

of the filing and clerk’s record fees because the trial court had not ruled on his

October 20, 2014 motion to extend the post-judgment deadlines because he claims

that he did not receive notice of the October 4, 2013 final judgment until October

2, 2014.2 We dismiss the appeal for want of jurisdiction.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is

extended to 90 days after the date the judgment is signed if, within 30 days after

the judgment is signed, any party files a motion for new trial, motion to modify the

judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. Id.; TEX. R. CIV. P. 329b(a).

      Furthermore, if a party does not receive notice or acquire actual knowledge

that a judgment or appealable order was signed within 20 days of the signing, the

date the filing periods discussed above commence can be changed from the date


1
      The underlying case is The State of Texas v. Approx. $4,870.00 and One (1)
      Sony Laptop Computer and Assorted Equip. as Listed on Attach. “A” and
      One 2001 Mercedes Benz S500, Cause No. 2009-63597, in the 151st Judicial
      District Court of Harris County, Texas, the Honorable Mike Engelhart
      presiding. In 2012, the Fourteenth Court affirmed appellant’s conviction for
      engaging in organized criminal activity. See Lyles v. State, No. 14-11-
      00421-CR, 2012 WL 4465208, at *1 (Tex. App.—Houston [14th Dist.] Sept.
      27, 2012, pet. ref’d) (mem. op., not designated for publication).
2
      Appellant paid for the filing fee on December 5, 2014, and the clerk’s record
      fee on January 7, 2015.
                                         2
the judgment or appealable order is signed to the date the party first received notice

or acquired actual knowledge of the signing. See TEX. R. APP. P. 4.2; TEX. R. CIV.

P. 306a(4). To invoke one of these rules, the party must file a sworn motion,

provide notice to the other parties, and prove in the trial court the date that notice

was received or acquired. TEX. R. APP. P. 4.2(b); TEX. R. CIV. P. 306a(5); see In re

Lynd Co., 195 S.W.3d 682, 685 (Tex. 2006) (orig. proceeding); In re Bokeloh, 21
S.W.3d 784, 791 (Tex. App.—Houston [14th Dist.] 2000, orig. proceeding). The

filing periods may not, however, begin more than 90 days after the date of signing;

therefore, the party must receive notice or acquire actual knowledge of the signing

within 90 days of the date the judgment or order is signed for these rules to apply.

See Lynd, 195 S.W.3d at 683, 685; Levit v. Adams, 850 S.W.2d 469, 470 (Tex.

1993); Bokeloh, 21 S.W.3d at 791.


      Here, the trial court signed the appealable final judgment on October 4,

2013. A notice of appeal was due by November 4, 2013. See TEX. R. APP. P.

4.1(a), 26.1. Appellant’s notice of appeal was filed in the trial court on October

21, 2014, which is 351 days or almost one year past his deadline. See TEX. R. APP.

P. 9.2(b), 26.1.


      On December 3, 2014, the Clerk of this Court notified appellant that his

appeal was subject to dismissal for want of jurisdiction unless he filed a response

showing that this Court has jurisdiction over this appeal. Appellant timely filed a
                                          3
response by filing a “Bill of Review and/or Request[] for Special Appearance.”3

However, “‘[a] bill of review is an equitable proceeding brought by a party seeking

to set aside a prior judgment that is no longer subject to challenge by a motion for

new trial or appeal.’” Seaprints, Inc. v. Cadleway Props., Inc., 446 S.W.3d 434,

439 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (quoting Caldwell v. Barnes,

154 S.W.3d 93, 96 (Tex. 2004) (per curiam)) (emphasis added); see TEX. R. CIV. P.

329b(f). “For this reason, Texas procedure has always mandated that a petition for

bill of review be a new lawsuit filed under a different cause number than the case

whose judgment the bill of review complainant is attacking.”              Amanda v.

Montgomery, 877 S.W.2d 482, 485 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding) (citations omitted). Thus, because appellant did not bring his petition

for bill of review as a separate action, we cannot consider it here. See id.


      In any event, even if we construe appellant’s bill of review together with his

motion for stay as a motion for an extension of time to file the notice of appeal, we

dismiss it as moot because they do not show that this Court has jurisdiction. In his

response, appellant states that he did not receive notice of the trial court’s October

4, 2013 final judgment until nearly a year later on October 1, 2014. Insofar as

appellant seeks to invoke Rule of Appellate Procedure 4.2 or Rule of Civil

3
      A special appearance does not apply here because Rule 120a states that it
      must be made by a sworn motion for the purpose of objecting to the trial
      court taking personal jurisdiction of that person. TEX. R. CIV. P. 120a(1).
                                          4
Procedure 306a, appellant’s receipt of notice of the signing of the final judgment

more than 90 days after it was signed precludes their application. See Lynd, 195
S.W.3d at 683, 685; Levit, 850 S.W.2d at 470; Bokeloh, 21 S.W.3d at 791.

      Moreover, even if appellant had received the final judgment within 90 days,

neither Rule 4.2 nor Rule 306a would apply. See TEX. R. APP. P. 4.2(b); TEX. R.

CIV. P. 306a(5). Appellant failed to file a sworn motion, provide notice to the

other party, and prove in the trial court that he received notice or acquired

knowledge of the trial court’s final judgment more than 20 but less than 91 days

after the date the order was signed.4 See Lynd, 195 S.W.3d at 685; Bokeloh, 21
S.W.3d at 791, 792.


      Because appellant’s notice of appeal was filed more than one year after the

trial court’s October 4, 2013 final judgment was signed, it was not timely. See

TEX. R. APP. P. 26.1, 26.3. Without a timely filed notice of appeal, this Court lacks

jurisdiction over the appeal. See TEX. R. APP. P. 25.1.


      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss all pending motions as moot.

4
      Appellant’s motion for stay, which states that he received notice of the final
      judgment on October 2, 2014, is insufficient to satisfy the requirement of
      filing a sworn motion, which must be brought to the trial court’s attention.
      Additionally, appellant did not give notice of any claim under Rule 4.2 or
      Rule 306a to the other party or prove the date he received notice in the trial
      court.
                                         5
                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                        6